Pleading and practice; discovery; Freedom of Information Act. — Plaintiff seeks to obtain certain information,' allegedly pursuant to the Freedom of Information Act and Buie 36 of this court, in connection with the prosecution of his patent application. On November 22,1974 the court issued the following order:
*879Before CoweN, Chief Judge, Davis and BenNett, Judges.
“This case comes before the court on defendant’s motion, filed July 17,1974, to dismiss plaintiff’s “motion and petition for discovery”, filed June 3,1974. Upon consideration thereof, together with the opposition thereto, without oral argument, it is concluded that this court has no authority to review decisions of the United States Court of Customs and Patent Appeals [see 28 U.S.C. § 2601 (c) re appeals from Court of Customs and Patent Appeals decisions] or to entertain tort claims and it is further concluded (assuming that this court has jurisdiction over such claims) that plaintiff’s claims do not fall under the Freedom of Information Act [see Shakespeare Co. v. United States, 182 Ct. Cl. 119, 130, 389 F. 2d 772, 778 (1968) and 5 U.S.C. § 551(1) (B)].
“it is tíieeeeore ordered that defendant’s said motion to dismiss be and the same is granted and plaintiff’s said “motion and petition for discovery” is dismissed.”
Plaintiff’s motion for rehearing en bane pursuant to Rules 7(d) and 151 was denied January 31, 1975. Plaintiff filed a petition for certiorari on April 11, 1975.